DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on August 28, 2020.  Claims 1-7 are pending in the case.  Claims 1, 5, and 7 are the independent claims.  
This action is non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 7, these claims recite, on line 5, “specific operations” and on line 8, “the specific operation.”  The limitation “the specific operation” lacks antecedent basis.  In addition, it cannot be determined whether 
With respect to claims 2-4, these claims inherit the deficiency identified above with respect to claim 1 and, therefore, are rejected on the basis identified above with respect to claim 1.
With respect to claim 2, the claim recites “the terminal” on line 2.  However, claim 2 is dependent upon claim 1 which recites both “a terminal” and “a plurality of terminals.”  It cannot be determined which of the various terminals the limitation “the terminal” is intended to refer to.  Therefore, the limitation is indefinite.  In the interest of providing full examination on the merits, this limitation is interpreted as referring to the terminal which eventually outputs the operation target.
With respect to claim 3, the claim recites “one of the terminals” on line 2 and “the terminal” on line 4.  In addition, the claim is dependent upon claim 2, which recites “the terminal” and claim 1, which recites both “a terminal” and “a plurality of terminals.”  It cannot be determined whether the “one of the terminals” is the same terminal as “the terminal,” and further cannot be determined whether one, or both, of these terminals is intended to refer to the same, or different, terminal of the various terminals recited in claims 1 and 2.  Therefore, this limitation is indefinite.  In the interest of providing full examination on the merits, the limitations “one of the terminals” and “the terminal” are interpreted as referring to 
With respect to claim 4, the claim recites “the shake operations of the plurality of terminals,” “the one display frame,” and “the other display frame.”  These limitations lack antecedent basis.  In addition, the claim recites “the terminal” which is indefinite for the reasons described above with respect to claims 1-3 (i.e. it cannot be determined to which of the various terminals recited in those claims “the terminal” is intended to refer).
With respect to claim 5, the claim recites (lines 7-8) “the terminal having the highest probability based on the probability.”  Each of “the terminal,” “the highest probability,” and “the probability” lacks antecedent basis.  Earlier in the claim (line 3), the claim recites “a terminal that is to output the operation target object” and later in the claim (lines 9-10) the claim recites “the terminal.”  It cannot be determined whether these various recitations of terminals are intended to refer to the same terminal.  For example, it is not clear whether the terminal having the highest probability is the same terminal as the terminal that is to output the operation target object, and it is not clear whether the terminal as recited in the last instance is the same as either of these previously recited terminals.  Further, the recitation that a terminal has a highest probability appears to imply that other terminals are also contemplated which do not have the highest probability, but these other terminals are not recited.  Therefore, it is not clear whether a single terminal is required by the claim, or if the claim requires a plurality of terminals with associated probabilities.  Therefore, the claim is indefinite.  In the interest of providing full examination on the merits, the claim is interpreted such that all terminal instances refer to the same terminal, and only a single terminal is required, where that terminal would have the highest probability by virtue of being the only terminal.
With respect to claim 6, the claim inherits the deficiencies of claim 5 as described above, and is rejected on the same basis.  In addition, the claim recites “the next highest probability.”  This limitation lacks antecedent basis.  In addition, it is not clear whether this limitation refers to some predefined probability value, a value assigned to a specific terminal, or some other type of probability.  Because it cannot be determined what this limitation refers to, it also cannot be determined what “a difference between the highest probability and the next highest probability” is intended to refer to (i.e. whether it is a numerical value 

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20160283102 A1) in view of Levkovitz et al. (US 20140282068 A1).
With respect to claims 1 and 7, Chen teaches a non-transitory computer-readable recording medium recording a display control program causing a computer to execute a process comprising a method (e.g. paragraph 0108, program causing computer to perform method, stored on storage medium), and the method, comprising:
determining a link between an operation target object to be displayed on a display and a terminal that is to output the operation target object (e.g. paragraph 0034, associating window frame with corresponding mobile terminal apparatus; storing data that associates the window frame with the corresponding mobile terminal apparatus; paragraph 0063, transmitting screen data request to mobile terminal; paragraph 0064, receiving screen data, displaying screen based on the screen data in the window frame; i.e. where an association between a mobile terminal and its screen data with a window in an external display is analogous to a link between an operation target object to be displayed on the display and a terminal that is to output the operation target object; paragraph 0065, storing data associating window frame with the terminal); and
when detecting a specific operation of outputting the operation target object from the terminal within a certain period of time after detecting a predetermined display operation for displaying the operation target object on the display, providing a guide giving a prompt to perform the specific operation again (e.g. paragraph 0038, user drawing window on display; paragraph 0048, window becoming fixed after finger leaves display; paragraph 0055, describing Fig. 10, displaying guidance window 1003 within fixed window frame 1001 that prompts instruction operation in terminal apparatus to be associated with fixed window frame 1001; paragraph 0056, displaying fixed window frame; paragraph 0057, starting measuring time after displaying fixed window frame; paragraph 0062, notification including identifier of mobile terminal apparatus is received (i.e. within the time period after starting measuring time and prior to time out); paragraph 0063, identifying identifier of mobile terminal apparatus included in received notification; paragraph 0064, displaying confirmation window that prompts confirmation of association of window frame with mobile terminal apparatus, which includes NO button for instructing to associate the window frame over again; paragraph 0067, if instruction is an invalid instruction, instruction is accepted again; i.e. where, after drawing the window, time is measured and, if a notification (analogous to a specific operation) identifying a terminal is received before the time reaches a time out, a prompt requesting confirmation is displayed on the screen, where the prompt includes a NO button which can cause the process to be repeated and therefore gives a prompt to perform the operation (which includes the specific operation by the terminal) again).
Chen does not explicitly disclose detecting specific operations of outputting the operation target object from a plurality of terminals, or that the prompt given by the guide is to perform the specific operation again.  However, Levkovitz teaches detecting specific operations of outputting the operation target object from a plurality of terminals within the certain time period after detecting the predetermined display operation for displaying the operation target object on the display, and that the prompt given by the guide is to perform the specific operation again (e.g. paragraph 0018, pairing devices for creation of network to synchronize data/share information; paragraph 0025, multiplicity of mobile devices possible instead of just two; paragraph 0026, collecting location, gestures, identifiers, timestamps, etc. associated with users’ use of devices; paragraph 0028, timestamp of gesture with mobile device collected and used to determine if actions taken by users on respective first and second devices at or nearly at the same time or within a certain, pre-defined period of time; paragraph 0031, calculating user vectors for devices based on information and comparing to confirm both fit within multiple matching dimensions that include distance, time, gesture compatibility, etc.; paragraph 0033, conducting timeframe analysis on collected data, calculating exact time when gestures made with devices, determining whether timestamps of both gestures fall within same timeframe, finding match where sender of object made gesture with first device after receiver of the object made gesture with second device; paragraph 0035, sender swipes left to right on mobile device, and the object such as animated butterfly may exit from the right side of sender’s device; receiver swipes from right to left on device and the object enters/flies in from right side of receiver’s device; paragraph 0036, defining/adjusting time window used to identify matching timestamps, defining sequence of gestures on devices for match, such as receiver’s first; paragraph 0039, determining matching behavior between devices in dense transfer environment where there are many transfers taking place at the same location during the same time window; returning no match message, in which case the user interaction engine is adapted to ask the user to repeat the action/gesture; i.e. multiple devices performing pairing operations within a same time period in a dense environment, where a first gesture may be performed on a receiver device which a display object will be transferred to and where a second gesture may be performed on a sender device which is to transfer the display object to the receiver device and, if the two gestures match, such as by being within a defined time frame and sequence the devices are paired and the display object is transferred and where, if there are multiple devices performing these operations at the same time such that a match cannot be made, a message may be output instead to prompt the user to repeat the gesture)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Chen and Levkovitz in front of him to have modified the teachings of Chen (directed to a display control method for associating windows on a shared display with corresponding terminals based on receipt of gestures at the display and the terminals within a time period), to incorporate the teachings of Levkovitz (directed to methods of transferring objects among devices based on pairing and matching using actions and gestures) to include the capability to detect a plurality of mobile terminals performing gestures for pairing/transferring data (i.e. such as pairing to the display device of Chen, in which a particular terminal is paired to a particular display window) at the same time (i.e. in a dense transfer environment as described in Levkovitz), and based on this, ask the user to repeat the gesture (i.e. the gesture using the terminal for providing a notification to associate the window with the terminal of Chen, where the request to repeat the gesture may be displayed in the same location on the display as is used for other guidance messages of Chen).  One of ordinary skill would have been motivated to perform such a modification in order to facilitate the transfer the transfer of objects between devices based on pairing or matching among devices as described in Levkovitz (paragraph 0007).
With respect to claim 2, 
the operation target object is a display screen of the terminal (e.g. paragraph 0064, screen data of mobile terminal apparatus; paragraph 0073, screen data recently displayed, capture data),
the display operation is an operation in which a user draws a display frame specifying an area where to display the display screen on the display (e.g. paragraph 0038, user drawing rectangle corresponding to window frame on display surface 401, giving instruction on size and position of window frame; see also Fig. 8, displaying tentative window frame which may become fixed when user finger leaves display surface as described in paragraph 0048), and
the specific operation is a shake operation in which the user shakes the terminal (e.g. paragraph 0055, shake operation in mobile terminal apparatus; paragraphs 0069 and 0072, shake operation from user/holder of mobile terminal apparatus).
With respect to claim 3, Chen in view of Levkovitz teaches all of the limitations of claim 2 as previously discussed, and Chen further teaches wherein when the shake operation of one of the terminals is detected within the certain period of time after the single display frame is drawn, a link is established such that the display screen output from the terminal is displayed in the display frame (e.g. paragraph 0038, user drawing window on display; paragraph 0048, window becoming fixed after finger leaves display; paragraph 0055, prompting instruction operation of shaking mobile terminal apparatus; paragraph 0056, displaying fixed window frame; paragraph 0057, starting measuring time after displaying fixed window frame; paragraph 0062, notification including identifier of mobile terminal apparatus is received (i.e. within the time period after starting measuring time and prior to time out); paragraph 0063, identifying identifier of mobile terminal apparatus included in received notification and transmitting screen data request to mobile terminal; paragraph 0064, receiving screen data, displaying screen based on the screen data in the window frame, displaying confirmation window that prompts confirmation of association of window frame with mobile terminal apparatus; paragraph 0065, storing data associating window frame with terminal; paragraph 0072, shake operation is an operation when a holder of mobile terminal apparatus instructs a notification; i.e. where, after drawing the window, time is measured and, if a notification (sent based on user’s shake operation) identifying a terminal is received before the time reaches a time out, the window is associated with the terminal and screen data requested from the terminal is displayed in the window on the display).
With respect to claim 5, Chen teaches a display control method comprising:
determining, by a computer, a link between an operation target object to be displayed on a display and a terminal that is to output the operation target object (e.g. paragraph 0034, associating window frame with corresponding mobile terminal apparatus; storing data that associates the window frame with the corresponding mobile terminal apparatus; paragraph 0063, transmitting screen data request to mobile terminal; paragraph 0064, receiving screen data, displaying screen based on the screen data in the window frame; i.e. where an association between a mobile terminal and its screen data with a window in an external display is analogous to a link between an operation target object to be displayed on the display and a terminal that is to output the operation target object; paragraph 0065, storing data associating window frame with the terminal); and
after detecting a predetermined display operation for displaying the operation target object on the display, linking the operation target object with the terminal  based on a time when a specific operation of actually outputting the operation target object from the terminal is detected (e.g. paragraph 0038, user drawing window on display; paragraph 0048, window becoming fixed after finger leaves display; paragraph 0057, starting measuring time after displaying fixed window frame; paragraph 0062, notification including identifier of mobile terminal apparatus is received (i.e. within the time period after starting measuring time and prior to time out); paragraph 0063, identifying identifier of mobile terminal apparatus included in received notification and transmitting screen data request to mobile terminal; paragraph 0064, receiving screen data, displaying screen based on the screen data in the window frame; paragraph 0065, storing data associating window frame with terminal; paragraph 0072, shake operation is an operation when a holder of mobile terminal apparatus instructs a notification; i.e. where, after drawing the window, time is measured and, if a notification (sent based on user’s shake operation) identifying a terminal is received before the time reaches a time out, the window is associated with the terminal and screen data requested from the terminal is displayed in the window on the display).
Chen does not explicitly disclose referring to a pre-stored probability model depending on an elapsed time and linking the operation target object with the terminal having the highest probability based on the probability at a time when a specific operation of actually outputting the operation target object from the terminal is detected.  However, Levkovitz teaches referring to a pre-stored probability model depending on an elapsed time and linking the operation target object with the terminal having the highest probability based on the probability at a time when a specific operation of actually outputting the operation target object from the terminal is detected (e.g. paragraph 0005, identifying possible matches; paragraph 0018, pairing devices for creation of network to synchronize data/share information; paragraph 0025, multiplicity of mobile devices possible instead of just two; paragraph 0026, interaction engine collecting location, gestures, identifiers, timestamps, etc. associated with users’ use of devices; paragraph 0028, timestamp of gesture with mobile device collected and used to determine if actions taken by users on respective first and second devices at or nearly at the same time or within a certain, pre-defined period of time; paragraph 0031, calculating user vectors for devices based on information and comparing to confirm both fit within multiple matching dimensions that include distance, time, gesture compatibility, etc.; paragraph 0033, system configuring timeframe/window/period used for determining whether gestures on multiple devices fall within timeframe; conducting timeframe analysis on collected data, calculating exact time when gestures made with devices, determining whether timestamps of both gestures fall within same timeframe, finding match where sender of object made gesture with first device after receiver of the object made gesture with second device; paragraph 0036, dynamically configured match dimensions for parameters/error margins for matching of devices, including time window used to identify matching of timestamps; paragraph 0039, determining matching behavior between devices in dense transfer environment where there are many transfers taking place at the same location during the same time window; paragraph 0043, collecting potential, valid receivers, in which validity is deemed in terms of distance, time frame, and gestures, presenting receivers, which may be single receiver; paragraph 0055, polling to perform pair matching, displaying possible recipients; i.e. where a set of match dimensions including a defined time window used to determine whether a sender and a receiver are, or are not, a possible/potential match is analogous to a probability model depending on an elapsed time and where, in the instance where only a single potential/possible match is found based on the dimensions (such as only one potential pair occurring within the time window) and the terminals are matched to create a network, this is analogous to finding a terminal having the highest probability based on the specific time when the operation for outputting the object is detected (i.e. transferring/synchronizing displayed data based on a gesture at a sender device)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Chen and Levkovitz in front of him to have modified the teachings of Chen (directed to a display control method for associating windows on a shared display with corresponding terminals based on receipt of gestures at the display and the terminals within a time period), to incorporate the teachings of Levkovitz (directed to methods of transferring objects among devices based on pairing and matching using actions and gestures) to include the capability to detect a plurality of mobile terminals performing gestures for pairing/transferring data (i.e. such as pairing to the display device of Chen, in which a particular terminal is paired to a particular display window), and based on this, refer to a preconfigured set of match dimensions including a predefined time window and determine based on the set of match dimensions whether any of the detected plurality of terminals and gestures are possible match or not (i.e. rating a match a possible or not is indicative of a probability) and, where one terminal matches based on the dimensions, such as by having a gesture performed on a sender device within a defined time window dimension of a gesture performed on a receiver device, where the two devices are in a defined distance of one another, etc., this matching terminal is a terminal having the highest probability/possibility which is then linked/matched to the recipient terminal (and, therefore, the recipient terminal’s display, where an object is to be transferred from the display of the sender device to the display of the recipient device).  One of ordinary skill would have been motivated to perform such a modification in order to facilitate the transfer the transfer of objects between devices based on pairing or matching among devices as described in Levkovitz (paragraph 0007).
With respect to claim 6, Chen in view of Levkovitz teaches all of the limitations of claim 5, as previously discussed, and Levkovitz further teaches wherein in a case where a plurality of specific operations are detected after the predetermined display operation is detected (e.g. paragraph 0005, dense transfer environment where there are many transfers taking place at the same location during the same time window; paragraph 0033, sender of object made gesture with first device after receiver of the object made gesture with second device; paragraph 0036, defining sequence of gestures on devices for match, such as receiver’s first; paragraph 0039, dense transfer environment where there are many transfers taking place at the same location during the same time window; many attempts between two device to match and transfer object in small space; i.e. multiple possible recipient and sender devices may be present in the same location in the same time period, with respective sender and receiver gestures being performed within that time period, including gesture sequences where a gesture is performed on a receiver device before a corresponding gestures are performed on sender devices) and where a difference between the highest probability and the next highest probability is equal to or larger than a certain threshold, the terminal having the highest probability is linked with the operation target object (e.g. paragraph 0039, returning first matching device found and identified, returning list of potential matches; paragraph 0043, collecting potential, valid receivers, in which validity is deemed in terms of distance, time frame, and gestures, presenting receivers, which may be single receiver; paragraph 0046, time parameter constitutes measurement of times between gestures made on first and second devices; if elapsed time between first and second gestures is less than pre-defined timeframe, devices may be matched; comparing time stamps of gestures for matching purposes to ensure respective times of occurrence between the two are sufficiently close temporally to match; paragraph 0047, if match is found, transferring interface object from sender device to receiver device; no match found where device gestures are more than certain time period or not; i.e. where the gesture with only one sender device occurs within the predefined timeframe, it is designated as a possible/potential matching sender device which therefore has a highest probability and is matched/linked to the recipient device; in addition where other gestures are performed on other devices but not within the predefined timeframe, these devices are not possible/potential matching sender devices, where not matching is indicative of a lower probability which may also be a next highest probability (where there is no intervening probability); in addition, the pre-defined timeframe is analogous to a threshold defining a difference between highest and next highest probabilities—that is, gestures on devices which occur within the timeframe have a difference (i.e. in terms of satisfying matching criteria) which is less than the threshold and therefore all would be possible/potential matches, and gestures on devices which occur outside of the timeframe have a difference, compared to those within the timeframe, which is larger than the threshold and therefore are not possible/potential matches).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Chen and .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Levkovitz, further in view of Amendolagine et al. (US 20130073980 A1), further in view of Harrison et al. (US 8910309 B2).
With respect to claim 4, Chen in view of Levkovitz teaches all of the limitations of claim 3 as previously discussed, and Chen further teaches wherein
when the shake operation of the terminal is detected within the certain period of time after the display frame is drawn (e.g. paragraph 0038, user drawing window on display; paragraph 0048, window becoming fixed after finger leaves display; paragraph 0055, prompting instruction operation of shaking mobile terminal apparatus; paragraph 0056, displaying fixed window frame; paragraph 0057, starting measuring time after displaying fixed window frame; paragraph 0062, notification including identifier of mobile terminal apparatus is received (i.e. within the time period after starting measuring time and prior to time out); paragraph 0063, identifying identifier of mobile terminal apparatus included in received notification and transmitting screen data request to mobile terminal),
a guide giving a prompt to perform the shake operation again is displayed in one display frame (e.g. paragraph 0064, displaying confirmation window that prompts confirmation of association of window frame with mobile terminal apparatus, which includes NO button for instructing to associate the window frame over again; paragraph 0067, if instruction is an invalid instruction, instruction is accepted again; i.e. the prompt includes a NO button which can cause the process to be repeated and therefore gives a prompt to perform the operation (which includes the shake operation) again), and
a link with the display screen of the terminal to be displayed on the display frame is established (e.g. paragraph 0063, identifying identifier of mobile terminal apparatus included in received notification and transmitting screen data request to mobile terminal; paragraph 0064, receiving screen data, displaying screen based on the screen data in the window frame, prompting confirmation of association of window frame with mobile terminal apparatus; paragraph 0065, storing data associating window frame with terminal).
Chen does not explicitly disclose the shake operations occurring at the plurality of terminals.  However, Levkovitz teaches the shake operations occurring at the plurality of terminals, a guide giving a prompt to perform the shake operation again is displayed in one display frame, and a link with the display screen of the terminal to be displayed on the display frame is established (e.g. paragraph 0018, pairing devices for creation of network to synchronize data/share information; paragraph 0025, multiplicity of mobile devices possible instead of just two; paragraph 0026, collecting location, gestures, identifiers, timestamps, etc. associated with users’ use of devices; paragraph 0028, timestamp of gesture with mobile device collected and used to determine if actions taken by users on respective first and second devices at or nearly at the same time or within a certain, pre-defined period of time; paragraph 0031, calculating user vectors for devices based on information and comparing to confirm both fit within multiple matching dimensions that include distance, time, gesture compatibility, etc.; paragraph 0033, conducting timeframe analysis on collected data, calculating exact time when gestures made with devices, determining whether timestamps of both gestures fall within same timeframe, finding match where sender of object made gesture with first device after receiver of the object made gesture with second device; paragraph 0035, sender swipes left to right on mobile device, and the object such as animated butterfly may exit from the right side of sender’s device; receiver swipes from right to left on device and the object enters/flies in from right side of receiver’s device; paragraph 0036, defining/adjusting time window used to identify matching timestamps, defining sequence of gestures on devices for match, such as receiver’s first; paragraph 0039, determining matching behavior between devices in dense transfer environment where there are many transfers taking place at the same location during the same time window; returning no match message, in which case the user interaction engine is adapted to ask the user to repeat the action/gesture; i.e. multiple devices performing pairing operations within a same time period in a dense environment, where a first gesture may be performed on a receiver device which a display object will be transferred to and where a second gesture may be performed on a sender device (i.e. a shaking gesture) which is to transfer the display object to the receiver device and, if the two gestures match, such as by being within a defined time frame and sequence the devices are paired and the display object is transferred and where, if there are multiple devices performing these operations at the same time such that a match cannot be made, a message may be output instead to prompt the user to repeat the gesture)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Chen and Levkovitz in front of him to have modified the teachings of Chen (directed to a display control method for associating windows on a shared display with corresponding terminals based on receipt of gestures at the display and the terminals within a time period), to incorporate the teachings of Levkovitz (directed to methods of transferring objects among devices based on pairing and matching using actions and gestures) to include the capability to detect a plurality of mobile terminals performing gestures for pairing/transferring data (i.e. such as pairing to the display device of Chen, in which a particular terminal is paired to a particular display window and the gesture is a shaking gesture) at the same time (i.e. in a dense transfer environment as described in Levkovitz), and based on this, ask the user to repeat the gesture (i.e. the gesture using the terminal for providing a notification to associate the window with the terminal of Chen, where the request to repeat the gesture may be displayed in the same location on the display as is used for other guidance messages of Chen), and completing pairing of a sender 
Chen and Levkovitz do not explicitly disclose a plurality of display frames being drawn, such that the one display frame is selected from the plurality of display frames.  However, Amendolagine a plurality of display frames being drawn, such that the one display frame is selected from the plurality of display frames (e.g. paragraph 0017, allowing users to simultaneously access multiple user specific windows; paragraph 0019, enabling different users to share screen in multi user session, providing each user with one or more windows; paragraph 0034, user specific window request received from user, such as gesture of user dividing screen with fingers; paragraph 0036, user drawing box or window border; paragraph 0040, reserving position for displaying windows; paragraph 0053, one or more user specific windows associated with other users; paragraph 0054, repositioning of one or more user specific windows, sharing with other users; paragraph 0055, duplicating windows, etc.; paragraph 0056, creating additional user specific windows; paragraph 0059, user initiates window request by drawing line with fingers, divides interface with fingers; paragraph 0062, multiple users may open and use one or more windows within the same session; see also Fig. 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Chen, Levkovitz, and Amendolagine in front of him to have modified the teachings of Chen (directed to a display control method for associating windows on a shared display with corresponding terminals based on receipt of gestures at the display and the terminals within a time period) and Levkovitz (directed to methods of transferring objects among devices based on pairing and matching using actions and gestures), to incorporate the teachings of Amendolagine (directed to establishing user-specific windows on a multi-user interactive table) to include the capability to accept multiple different window/frame drawing operations from one or more users, such that multiple frames are displayed on the screen (i.e. where as incorporated with Chen, at least one of the display frames/windows would be selected to display the guide giving the prompt as taught by both Chen and Levkovitz).  One of ordinary skill would have been motivated to perform such a modification in order to improve upon prior art systems by allowing one or more users to simultaneously access multiple user specific user windows within a 
Chen, Levkovitz, and Amendolagine do not explicitly disclose that a guide indicating a link determination waiting status is displayed in the other display frame.  However, Harrison teaches that a guide indicating a link determination waiting status is displayed in the other display frame (e.g. col. 10 lines 12-43, as shown in Fig. 5, mobile devices 510, 540 controlled by users 512, 542, respectively, communicating with public display device 520 including controllable display area 570, status area 552, etc.; authenticating users/devices; as indicated in status area element 580 is controlled by user 542 and user 512 is joining; col. 11 lines 37-42, mobile device 540 already registered with open communication session; see also Fig. 6 and similar description at col. 11 line 50-col. 12 line 3 regarding status area 652 which indicates that one user is joined, another is joining, and an additional display area portion is indicated as being available; i.e. where, after at least one user/device is authenticated and associated with a display area, another display area displaying a status that another user/device is currently in the process of joining or providing an invitation to join is analogous to providing a waiting status in another display frame (i.e. waiting for another user to complete joining/linking to the display, or to begin the joining/linking process)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Chen, Levkovitz, Amendolagine, and Harrison in front of him to have modified the teachings of Chen (directed to a display control method for associating windows on a shared display with corresponding terminals based on receipt of gestures at the display and the terminals within a time period), Levkovitz (directed to methods of transferring objects among devices based on pairing and matching using actions and gestures), and Amendolagine (directed to establishing user-specific windows on a multi-user interactive table), to incorporate the teachings of Harrison (directed to controlling public displays with private devices) to include the capability to display, in a window area of the screen not yet associated with a particular device/user, a message indicating that the system is waiting for a user/device to link to the system, such as a status indicator that another user/device is in the process of joining/linking to the display or indicating that a portion of the display is available for another user/device to join/link.  One of ordinary skill would have been motivated to perform such a modification in order 

	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Examiner, Art Unit 2179